NOTE: This order is nonprecedential.

  Wniteb ~tate~ QCourt of §ppeaI~
      for tbe jfeberaI QCircuit

              GUILLERMO MOJARRO,
                    Petitioner,
                           v.
        UNITED STATES POSTAL SERVICE,
                  Respondent.


                       2011-3120


     Petition for review of the Merit Systems Protection
           Board in case no. SF0752100222-1-2.


                     ON MOTION


   Before BRYSON, SCHALL, and PROST, Circuit Judges.
PER CURIAM.
                      ORDER
    The court treats Guillermo Mojarro's motion "for En-
forcement of the Courts Remand Orders dated, November
4, 2011" as a motion to reopen his petition. A November
4, 2011 order remanded his petition to the Merit Systems
Protection Board (Board). The mandate in the case issued
long ago.
MOJARRO V. USPS                                                  2
      Accordingly,
      IT Is ORDERED THAT:
      The motion to reopen the petition is denied.


                                     FOR THE COURT


      DEC 21 2012                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk


cc: Guillermo Mojarro
    Christopher L. Krafchek, Esq.
s26                                                couRft~Q,EALS
                                              u.s.THE FEDER!'t r.mculTFOR
                                                     DEC 272012
                                                       JAN HORBALY
                                                          CLERK